Case 1:19-cv-00884-DAD-SKO Document 1-1 Filed 06/27/19 Page 1 of 40

Exhibit A
wo Oo ON OD OH Se HO OS

KR RO eae

 

Case 1:19-cv-00884-DAD-SKO Document 1-1 Filed 06/27/19 Page 2 of 40

BLUMENTHAL, NORDREHAUG & BHOWMIK

Norman B. Blumenthal (State Bar #068687) 1 c
Kyle R. Nordrehaug (State Bar #205975) a
a arajit Bhowmik (State Bar #248066)

225 Calle Clara Nj AY | 8 2016

La Jolla, CA 92037

Telephone: (B58)33 -1223

Facsimile: (858) 551-1232 7 ee SUPERIOR COURT
Firmsite: sie basnlawen com ADEPT

Attorneys for Plaintiff

SUPERIOR COURT OF THE STATE OF CALIFORNIA
IN AND FOR THE COUNTY OF FRESNO

AUGUSTUS MONDRIAN, an individual, | Case No.1. 6 CE €G.0 1591
on behalf of himself, and on behalf of all
persons similarly situated, SS co A

1, UNFAIR COMPETITION IN
Plaintiff, VIOLATION OF CAL. BUS. & PROF.
CODE §§ 17200, et seq.;

. FAN.URE TO PAY MINIMUM
TRIUS TRUCKING, INC., a California WAGES IN VIOLATION OF CAL. LAB.
Corporation; and Does 1 through 50, CODE §§ 1194, 1197 & 1197.1;

Inclusive,

3. FAILURE TO PROVIDE ACCURATE
ITEMIZED STATEMENTS IN
VIOLATION OF CAL. LAB. CODE § 226;

4, FAILURE TO PROVIDE WAGES
WHEN DUE IN VIOLATION OF CAL.
LAB. CODE §§ 201, 202 AND 203.

DEMAND FOR A JURY TRIAL

vs.

Defendants.

 

 

i
CLASS ACTION COMPLAINT

 

 
—

oO of WY DB WV FF WH NM

meme em em
PNeeRRRBR PBS eA Awe eR BON KO

Case 1:19-cv-00884-DAD-SKO Document 1-1 Filed 06/27/19 Page 3 of 40

Plaintiff Augustus Mondrian ("PLAINTIFF") an individual, on behalf of himself and all
other similarly situated current and former employees, alleges upon information and belief,

except for his own acts and knowledge which are based on personal knowledge, the following:

THE PARTIES

1. PLAINTIFF worked for Defendant Trius Trucking, Inc. (“TRIUS” or
“DEFENDANT”? in California from February of 2016 to April of 2016 as a Truck Driver. As
a Truck Driver, PLAINTIFF’s work required the performance of manual labor consisting of
driving TRIUS’s trucks and transporting goods for TRIUS. In performing these dutics,
PLAINTIEF did not utilize any independent discretion, judgment, or management decisions
with respect to matters of significance. To the contrary, the work of PLAINTIFF as a Truck
Driver was to provide on a daily basis the transportation of goods in accordance with the
management decisions and business policies established by TRIUS. As a result, PLAINTIFF
is entitled to be paid minimum wages, provided accurate wage statements, and provided mea!
and rest periods as required by California law. PLAINTIFF was paid by piece-rate only while
he was employed as a ‘Truck Driver for TRIUS. Importantly, PLAINTIFF was not provided
with minimum wages for al] of his non-production work time. PLAINTIFF also did not receive
paid rest breaks as required by California law and TRIUS failed to provide PLAINTIFF with
the legally required meal periods. TRIUS failed to pay PLAINTIFF the correct amount of
compensation because TRIUS established an illegal pay practice of paying PLAINTIFF on a
piece rate basis when delivering loads at the locations assigned by TRIUS. TRIUS however
failed to pay minimum wages for compensable time worked. To date, TRIUS has not fully paid
PLAINTIFF for all his wages still owed to him or any penalty wages owed to him under
California Labor Code § 203. The amount in controversy for PLAINTIFF individually does not
exceed the sum or value of $75,000.

2. DEFENDANT is a corporation that at all relevant times mentioned herein

conducted and continues to conduct substantial and regular business throughout the State of

2
CLASS ACTION COMPLAINT

 

 

 

 

 
I Aw wv & Ww WN

10
1
12
13
14
i5
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:19-cv-00884-DAD-SKO Document 1-1 Filed 06/27/19 Page 4 of 40

California. TRIUS is a transportation company that provides dry and temperature controlled
hauls and boasts more than one hundred trucks operating in California.

3. Plaintiff Augustus Mondrian brings this class action on behalf of himself and a
California class, defined as all individuals who are or previously were employed by Defendant
Trius Trucking, Inc. in California as Truck Driver employees (the “CALIFORNIA CLASS”)
at any time during the period beginning on the date four (4) years before the filing of this
Complaint and ending on the date as determined by the Court (the “CALIFORNIA CLASS
PERIOD"). The amount in controversy for the ageregate claim of CALIFORNIA CLASS
Members is under five million dollars ($5,000,000.00).

4, The true names and capacities, whether individual, corporate, associate or
otherwise of the Defendants sued herein as DOES 1 through 50, inclusive, are presently
unknown to PLAINTIFF who therefore sues these Defendants by such fictitious names pursuant
to Cal. Civ. Proc, Code § 474. PLAINTIFF is informed and believes, and based thereon, alleges
that each of the Defendants designated herein is legally responsible in some manner for the
unlawful acts referred to herein. PLAINTIFF will seek leave of Court to amend this Complaint
to reflect the true names and capacities of the Defendants when they have been ascertained and
become known.

5. The agents, servants and/or employees of the Defendants and each of them acting
on behalf of the Defendants acted within the course and scope of his, her or its authority as the
agent, servant and/or employee of the Defendants, and personally participated in the conduct
alleged herein on behalf of the Defendants with respect to the conduct alleged herein.
Consequently, the acts of each Defendant are legally attributable to the other Defendants and
all Defendants are jointly and severally liable to PLAINTIFF and the other members of the
CALIFORNIA CLASS, for the loss sustained as a proximate result of the conduct of the
Defendants’ agents, servants and/or employees.

Ml
Ml

3
CLASS ACTION COMPLAINT

 

 
o co ~s &®& wr F&F WwW NH

memes asa

 

Case 1:19-cv-00884-DAD-SKO Document 1-1 Filed 06/27/19 Page 5 of 40

THE CONDUCT

6. The work required to be performed by PLAINTIFF and the other CALIFORNIA
CLASS Members was manual labor consisting of driving DEFENDANT’s trucks and
transporting goods in accordance with DEFENDANT’s policies and practices. As a result of
this work, PLAINTIFF and the other CALIFORNIA CLASS Members were involved in
providing day to day routine transportation of goods as specified by DEFENDANT and this
work was executed by the performance of manual labor within a defined skill set. PLAINTIFF
and CALIFORNIA CLASS Members were not compensated through a monthly salary.
PLAINTIFF and the other CALIFORNIA CLASS Members employed by DEFENDANT
performed these manual tasks but were not paid the minimum wages to which they were entitled
because of DEFENDANT’: systematic policies and practices of failing to correctly record all
time worked, including, but not limited to, time spent during pre and post trip inspections of
DEFENDANT’s trucks and time spent waiting for DEFENDANT’s loads to be ready for
transport. DEFENDANT failed to correctly pay minimum wages to PLAINTIFF and the other
CALIFORNIA CLASS Members in accordance with California law, and thereby systematically
underpaid minimum compensation to PLAINTIFF and the other CALIFORNIA CLASS
Members for their documented time worked.

7, Individuals in these Truck Driver positions are and were employees whe are
entitled 10 minimum wage compensation and prompt payment of amounts that the employer
owes an employee when the employee quits or is terminated, and other compensation and
working conditions that are prescribed by law.

8. Industrial Welfare Commission Wage Order 4-2001 provides: “Every employer

shall pay to each employee, on the established payday for the period involved, not less than the
applicable minimum wage for all hours worked in the payroll period, whether the remuneration
is measured by time, piece, commission, or otherwise.” “Hours worked” is defined in the Wage
Order as “the time during which an employee is subject to the control of an employer, and

includes all the time the employee is suffered or permitted to work, whether or not required to

4
CLASS ACTION COMPLAINT

 

ee

 
ies]

wo «8 SY BA WH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:19-cv-00884-DAD-SKO Document 1-1 Filed 06/27/19 Page 6 of 40

do so.” Here, PLAINTIFF and CALIFORNIA CLASS Members are entitled to separate hourly
compensation for time spent performing other non-driving tasks directed by DEFENDANT
during their work shifts.

9, Inaddition, DEFENDANT failed to provide all the legally required unpaid, off-
duty meal periods and all the legally required paid, off-duty rest periods to PLAINTIFF and the
other CALIFORNIA CLASS Members as required by the applicable Wage Order and Labor
Code. DEFENDANT did not have a policy or practice which provided or recorded all the legally
required unpaid, off-duty meal periods and al] the legally required paid, off-duty rest periods to
PLAINTIFF and the other CALIFORNIA CLASS Members. As a result, DEFENDANT’s
failure to provide PLAINTIFF and the CALIFORNIA CLASS Members with all the legally
required off-duty, unpaid meal periods and all the legally required off-duty, paid rest periods is
evidenced by DEFENDANT’s business records.

10. From time to time, DEFENDANT also failed to provide PLAINTIFF and the
other members of the CALIFORNIA CLASS with complete and accurate wage statements
which failed to show, among other things, the correct minimum wages for time worked, and
allocation of lawfully required, paid, and off-duty rest periods. Cal. Lab. Code § 226 provides
that every employer shall furnish each of his or her employees with an accurate itemized wage
statement in writing showing, among other things, gross wages earned and all applicable hourly
rates in effect during the pay period and the corresponding amount of time worked at each
hourly rate. As a result, DEFENDANT provided PLAINTIFF and the other members of thc
CALIFORNIA CLASS with wage statements which violated Cal. Lab. Code § 226.

11, Inthis action, PLAINTIFF, on behalf of himself and the CALIFORNIA CLASS,

: seeks to recover all the compensation that DEFENDANT is required by law to provide, but

failed to provide, to PLAINTIFF and all other CALIFORNIA CLASS Members. PLAINTIFF
also seeks penalties and all other relief available to him and other CALIFORNIA CLASS
Members under California law. Finally, PLAINTIFF seeks declaratory relief finding that the
employment practices and policies of the DEFENDANT violated California law and injunctive

5
CLASS ACTION COMPLAINT

 

 

 

 

 

 
Do oOo AF A WD & WY NH

Rees sa Se

 

Case 1:19-cv-00884-DAD-SKO Document 1-1 Filed 06/27/19 Page 7 of 40

relief to enjoin the DEFENDANT from continuing to engage in such employment practices.

12, In performing the conduct herein alleged, the DEFENDANT’ wrongful conduct
and violations of law as herein alleged demeaned and wrongfully deprived PLAINTIFF and the
other members of the CALIFORNIA CLASS of money and career opportunities to which they
were lawfully entitled. DEFENDANT engaged in such wrongful conduct by failing to have
adequate employment policies and maintaining adequate employment practices consistent with
such policies and the applicable law. DEFENDANT’s wrongful conduct as herein alleged
caused the money belonging to PLAINTIFF and the other members of the CALIFORNIA
CLASS to be kept by DEFENDANT and thereby converted by DEFENDANT for
DEFENDANT?’s own use.

13, DEFENDANT’s practices violated and continue to violate the law, regardless of
whether the employees’ work is paid by commission, by salary, by piece rate, or by part
commission, part piece rate, and/or part salary. As a result of this policy and practice.
DEFENDANT failed to pay minimum in accordance with applicable law.

i4. Accordingly, DEFENDANT committed acts of unfair competition in violation
of the California Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200, et seq. by
engaging in company-wide policies that violated the California Labor Code and regulations

promulgated thereunder as herein alleged.

THE 0 CLASS
15. PLAINTIFF brings the First Cause of Action for Unfair, Unlawful and Deceptive

| Business Practices pursuant to Cal. Bus. & Prof. Code §§ 17200, ef seq. (the "UCL") as a Class

Action, pursuant to Cal. Code of Civ. Proc. § 382, on behalf of himself and a California class,
defined as all individuals who are or previously were employed by Defendant Trius Trucking,
Inc. in California as Truck Driver employees (the “CALIFORNIA CLASS”) at any time during
the period beginning on the date four (4) years before the filing of this Complaint and ending
on the date as determined by the Court (the “CALIFORNIA CLASS PERIOD”). The amount
in controversy for the aggregate claim of CALIFORNIA CLASS Members is under five million

6
CLASS ACTION COMPLAINT

 

 
& WwW hw

a wo oe ~~ HH wT

1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:19-cv-00884-DAD-SKO Document 1-1 Filed 06/27/19 Page 8 of 40

dollars ($5,000,000.00).

16. DEFENDANT, as a matter of corporate policy, practice and procedure, and in
violation of the applicable Labor Code, Industrial Welfare Commission (“IWC”) Wage Order
Requirements, and the applicable provisions of California law, intentionally, knowingly, and
wilfully, engaged in a practice whereby DEFENDANT used an unlawful, unfair and deceptive
method to calculate minimum and payment for missed meal periods and off-duty rest breaks
owed to PLAINTIFF and the other members of the CALIFORNIA CLASS.

17, . AIICALIFORNIA CLASS Members, including PLAINTIFF, performed the same
manual labor and were paid by DEFENDANT according to uniform and systematic company
procedures, which, as alleged hercin above, failed to correctly pay minimum wages. This
business practice is uniformly applied to each and every member of the CALIFORNIA CLASS,
and therefore, the propriety of these business practices can be adjudicated on a class- wide basis.

18. DEFENDANT uniformly violated the rights of the CALIFORNIA CLASS under
California law by:

(a) Committing an act of unfair competition in violation of the California
Unfair Competition Laws, Cal. Bus. & Prof. Code §§ 17200, et seq., by
unlawfully, unfairly and deceptively having in place company policies,
practices and procedurcs that uniformly denied PLAINTTVE and the
members of the CALIFORNIA CLASS the correct minimum wages and
otherwise violated applicable law; and,

(b) Violating the California Unfair Competition laws, Cal. Bus. & Prof. Code
§§ 17200, ef seg. (the "UCL"), by unlawfully, unfairly and/or deceptively
having in place company policies, practices and procedures that uniformly
and systematically fai] to provide and record all the legally required
unpaid, off-duty meal periods and all the legally required paid, off-duty
rest periods to PLAINTIFF and the CALIFORNIA CLASS members.

19. This Class Action meets the statutory prerequisites for the maintenance ofa Class

7
CLASS ACTION COMPLAINT

 

 

 
oOo we a A th fe OHO

wm Ne Se eB SS SOS ES ES U8
RN PR RP BRR BSFe BaD BB YH CO

(a)

(b)

(c)

(d)

 

Case 1:19-cv-00884-DAD-SKO Document 1-1 Filed 06/27/19 Page 9 of 40

Action as set forth in Cal. Code of Civ. Proc. § 382, in that:

The persons who comprise the CALIFORNIA CLASS are so numerous
that the joinder of all CALIFORNIA CLASS Members is impracticable
and the disposition of their claims as a class will benefit the parties and
the Court;

Nearly all factual, legal, statutory, declaratory and inj unctive relief issues
that are raised in this Complaint are common to the CALIFORNIA
CLASS and will apply uniformly to every member of the CALIFORNIA
CLASS;

The claims of the representative PLAINTIFF are typical of the claims of
each member of the CALIFORNIA CLASS. PLAINTIFF, like all other
members of the CALIFORNIA CLASS, was subjected to
DEFENDANT’s illegal practice of failing to pay minimum wages for al!
time worked by PLAINTIFF and other members of the CALIFORNIA
CLASS. PLAINTIFF sustained economic injury as a result of
DEFENDAN1’s employment practices. PLAINTIFF and the members of
the CALIFORNIA CLASS were and are similarly or identically harmed
by the same unlawful, deceptive, unfair and pervasive pattern of
misconduct engaged in by the DEFENDANT; and,

The representative PLAINTIFF will fairly and adequately represent and.
protect the interest of the CALIFORNIA CLASS, and has retained
counsel who are competent and experienced in Class Action litigation.
‘There are no matcrial conflicts between the claims of the representative
PLAINTIFF and the members of the CALIFORNIA CLASS that would
make class certification inappropriate. Counsel for the CALIFORNIA
CLASS will vigorously assert the claims of all CALIFORNIA CLASS

Members.

8
CLASS ACTION COMPLAINT

 
é

—

BO mee Re
bpePePR PHB SN BSB Ge AR aA PR oS = OC

eo fc SD A AH SF YS HY

(a)

(b)

 

Case 1:19-cv-00884-DAD-SKO Document 1-1 Filed 06/27/19 Page 10 of 40

20. Inaddition to meeting the statutory prerequisites to a Class Action, this action is

properly maintained as a Class Action pursuant to Cal. Code of Civ. Proc. § 382, in that:

Without class certification and determination of declaratory, injunctive,

statutory and other legal questions within the class format, prosecution of

separate actions by individual members of the CALIFORNIA CLASS will

create the risk of:

1)

2)

Inconsistent or varying adjudications with respect to individual
members of the CALIFORNIA CLASS which would establish
incompatible standards of conduct for the parties opposing the
CALIFORNIA CLASS; and/or,

Adjudication with respect to individual members of the
CALIFORNIA CLASS which would as a practical matter be
dispositive of interests of the other members not party to the
adjudication or substantially impair or impede their ability to

protect their interests.

The parties opposing the CALIFORNIA CLASS have acted or refused to

act on grounds generally applicable to the CALIFORNIA CLASS, making,

appropriate class-wide relief with respect to the CALIFORNIA CLASS
as a whole in that the DEFENDANT subjects these employees to

DEFENDANT’s systematic practices with respect to non-payment of

wages for all time worked;

1)

With respect to the First Cause of Action, the final relief on behalf
of the CALIFORNIA CLASS sought does not relate exclusively to
restitution because through this claim Plaintiff seeks declaratory
relief holding that the DEFENDANT’s policies and practices
constitute unfair competition, along with declaratory relief,

injunctive relief, and incidental equitable relief as may be

9
CLASS ACTION COMPLAINT

 

 
oo of NY MH te S&S WY HL

Se ed ce

 

(c)

Case 1:19-cv-00884-DAD-SKO Document 1-1 Filed 06/27/19 Page 11 of 40

necessary to prevent and remedy the conduct declared to constitute
unfair competition;

Common questions of law and fact exist as to the members of the

CALIFORNIA CLASS, with respect to the practices and violations of

California Law as listed above, and predominate over any question

affecting only individual CALIFORNIA CLASS Members, and a Class

Action is superior to other available methods for the fair and efficient

adjudication of the controversy, including consideration of:

1) The interests of the members of the CALIFORNIA CLASS in
individually controlling the prosecution or defense of separate
actions;

2) The extent and nature of any litigation concerning the controversy
already commenced by or against members of the CALIFORNIA
CLASS;

3) The desirability or undesirability of concentrating the litigation of
the claims in the particular forum;

4) The difficulties likely to be encountered in the management of a
Class Action; and,

5) The basis of DEFENDANT’s conduct towards PLAINTIFF and
the CALIFORNIA CLASS.

21. This Court should permit this action to be maintained as a Class Action pursuant

to Cal. Code of Civ. Proc. § 382 because:

(a)

The questions of law and fact common to the CALIFORNIA CLASS
predominate over any question affecting only individual CALIFORNIA
CLASS Members because the DEFENDANT’s employment practices are
uniform and systematically applied with respect to the CALIFORNIA
CLASS;

10
CLASS ACTION COMPLAINT

 
wo fw 4 DH WT SF WY NH

Bee
PNPRRRPRBB EP BSE eB BRASH HE CO

 

(b)

(c)

(d)

(e)

(f)

(g)

(h)

\~° 1:19-cv-00884-DAD-SKO Document 1-1 Filed 06/27/19 Page 12 of 40

A Class Action is superior to any other available method for the fair and
efficient adjudication of the claims of the members of the CALIFORNIA
CLASS because in the context of employment litigation a substantial
number of individual CALIFORNIA CLASS members will avoid
asserting their rights individually out of fear of retaliation or adverse
impact on their employment,

The members of the CALIFORNIA CLASS are so numerous that it is
impractical to bring all members of the CALIFORNIA CLASS before the
Court;

PLAINTIFF, and the other CALIFORNIA CLASS members, will not be
able to obtain effective and economic legal redress unless the action is
maintained as a Class Action;

There is a community of interest in obtaining appropriate legal and
equitable relief for the acts of unfair competition, statutory violations and
olher impropricties, and in obtaining adequate compensation for the
damages and injuries which DEFENDANT’s actions have inflicted upon
the CALIFORNIA CLASS;

There is a community of interest in ensuring that the combined assets of
DEFENDANT are sufficient to adequately compensate the members of
the CALIFORNIA CLASS for the injuries sustained,

DEFENDANT has acted or refused to act on grounds generally applicable
to the CALIFORNIA CLASS, thereby making final class-wide relief
appropriate with respect to the CALIFORNIA CLASS as a whole,

The members of the CALIFORNIA CLASS are readily ascertainable from
the business records of DEFENDANT, The CALIFORNIA CLASS
consists of all DEFENDANT’s current and former Truck Driver
employees employed in California during the CALIFORNIA CLASS

ii
CLASS ACTION COMPLAINT

 

 
B&B WwW WN

oOo co SN OH

10
1
12
13
14
15
16
17
18
19
20
2)
22
23
24
25
26
27
28

 

Case 1:19-cv-00884-DAD-SKO Document 1-1 Filed 06/27/19 Page 13 of 40

PERIOD; and,

(i) Class treatment provides manageable judicial treatment calculated to bring
a efficient and rapid conclusion to all litigation of all wage and hour
related claims arising out of the conduct of DEFENDANT as to the
members of the CALIFORNIA CLASS.

22. DEFENDANT maintains records from which the Court can ascertain and identify
by name and job title, each of DEFENDANT’s employees who have been systematically,
intentionally and uniformly subjected to DEFENDANT’s corporate policy, practices and
procedures as herein alleged. PLAINTIFF will seek leave to amend the complaint to include

any additional job titles of similarly situated employees when they have been identified.

THE CALIFORNIA LABOR SUBCLASS

23. PLAINTIFF further brings the Second, Third, and Fourth Causes of Action on
behalf of the a California subclass, defined as all members of the CALIFORNIA CLASS who
are or previously were employed by DEFENDANT in California as Truck Driver employees
(the “CALIFORNIA LABOR SUBCLASS”) at any time during the period three (3) years prior
to the filing of the complaint and ending on the date as determined by the Court (the
“CALIFORNIA LABOR SUBCLASS PERIOD”) pursuant to Cal. Code of Civ. Prov. § 382.
The amount in controversy for the aggregate claim of CALIFORNIA LABOR SUB-CLASS
Members is under five million dollars ($5,000,000.00).

24. To the extent equitable tolling operates to toll claims by the CALIFORNIA
LABOR SUBCLASS against DEFENDANT, the CALIFORNIA LABOR SUBCLASS

PERIOD should be adjusted accordingly.

25. DEFENDANT, as a matter of company policy, practice and procedure, and in
violation of the applicable Labor Code, Industrial Welfare Commission (“IWC”) Wage Order
requirements, and the applicable provisions of California law, intentionally, knowingly, and

wilfully, engaged in a practice whereby DEFENDANT failed to correctly calculate

12
CLASS ACTION COMPLAINT

 

 

 
b&b Ww Ww

oOo fF SH WA

10
ii
12
13
14
15
16
17
18
19
20
2!
22
23
24
25
26
27
28

 

Case 1:19-cv-00884-DAD-SKO Document 1-1 Filed 06/27/19 Page 14 of 40

compensation for the time worked by the PLAINTIFF and the other members of the
CALIFORNIA LABOR SUB-CLASS, even though DEFENDANT enjoyed the benefit of this
work, required employees to perform this work and permitted or suffered to permit this work.
DEFENDANT has uniformly denied these CALIFORNIA LABOR SUB-CLASS Members
wages to which these employees are entitled in order to unfairly cheat the competition and
unlawfully profit. To the extent equitable tolling operates to toll claims by the CALIFORNIA
LABOR SUB-CLASS against DEFENDANT, the CALIFORNIA LABOR SUB-CLASS
PERIOD should be adjusted accordingly.

26. Common questions of law and fact exist as to members of the CALIFORNIA
LABOR SUBCLASS, including, but not limited, to the following:

(a) | Whether DEFENDANT unlawfully failed to pay minimum wage
compensation lo members of the CALIFORNIA LABOR SUBCLASS ia
violation of the California Labor Code and applicable regulations;

(b) Whether DEFENDANT’s policy and practice of failing to pay
CALIFORNIA LABOR SUBCLASS Members wages, including
minimum wages for all time worked, violates applicable provisions of
California law;

(c) Whether DEFENDANT unlawfully failed to correctly calculate and pay
compensation due to members of the CALIFORNIA LABOR SUB-
CLASS for missed meal and rest breaks in violation of the California
Labor Code and California regulations and the applicable California Wage
Order;

(d) Whether DEFENDANT unlawfully failed to keep and furnish
CALIFORNIA LABOR SUBCLASS Members with accurate records of
time worked; and,

(e) Whether DEFENDANT’s conduct was willful.

27. DEFENDANT violated the rights of the CALIFORNIA LABOR SUBCLASS

13
CLASS ACTION COMPLAINT

 

 
oOo fF SN A wr BP WwW NH

“ho b> th — —_ — — —_ — — —_ — ad

(a)

))

(c)

(a)

(b)

 

Case 1:19-cv-00884-DAD-SKO Document 1-1 Filed 06/27/19 Page 15 of 40

under California law by:

Violating Cal. Lab. Code §§ 1194 & 1197 by incorrectly recording tall
time worked and thereby failing to pay PLAINTIFF and the members of
the CALIFORNIA LABOR SUBCLASS the correct minimum wage pay
for which DEFENDANT is liable pursuant to Cal. Lab. Code § 1197,
Violating Cal. Lab. Code § 226(a) by failing to provide PLAINTIFF and
the CALIFORNIA LABOR SUBCLASS Members with an accurate
itemized statement in writing showing the gross wages earned, the net
wages earned, all applicable hourly rates in effect during the pay period
and the corresponding amount of time worked at each hourly rate by the
employee; and,

Violating Cal. Lab. Code §§ 201, 202 and/or 203, which provides that
when an employee is discharged or quits from employment, the employer
must pay the employee all wages due without abatement, by failing to
tender full payment and/or restitution of wages owed or in the manner
required by California law to the members of the CALIFORNIA LABOR
SUB-CLASS who have terminated their employment.

28. This Class Action meets the statutory prerequisites for the maintenance ofa Class
Action as set forth in Cal. Code of Civ. Proc. § 382, in that:

The persons who comprise the CALIFORNIA LABOR SUBCLASS are
so numerous that the joinder of all CALIFORNIA LABOR SUBCLASS
members is impracticable and the disposition of their claims as a class will
benefit the parties and the Court,

Nearly all factual, legal, statutory, declaratory and injunctive relief issues
that are raised in this Complaint are common to the CALIFORNIA
LABOR SUBCLASS and will apply uniformly to every member of the
CALIFORNIA LABOR SUBCLASS;

14
CLASS ACTION COMPLAINT

 

 

 
Oo fo NY A A S&F Ww WN

Bea es SS Sl CE

(c)

(d)

(a)

 

Case 1:19-cv-00884-DAD-SKO Document 1-1 Filed 06/27/19 Page 16 of 40

The claims of the representative PLAINTIFF are typical of the claims of
each member of the CALIFORNIA LABOR SUBCLASS. PLAINTIFF,
like ali other members of the CALIFORNIA LABOR SUBCLASS, was
denied compensation for all time worked as a result of DEFENDANT’s
systematic illegal and deceptive pay practices. PLAINTIFF and all other
members ofthe CALIFORNIA LABOR SUBCLASS sustained economic
injuries arising from DEFENDANT’s violations of the laws of California.
PLAINTIFF and the members of the CALIFORNIA LABOR SUBCLASS
were and are similarly or identically harmed by the same unlawful,
deceptive, unfair and pervasive pattern of misconduct engaged in by the
DEFENDANT as described above; and,

The representative PLAINTIFF will fairly and adequately represent and
protect the interest of the CALIFORNIA LABOR SUBCLASS, and has
retained counsel who are competent and experienced in Class Action
litigation. There are no material conflicts between the claims of the
representative PLAINTIFF and the members of the CALIFORNIA
LABOR SUBCLASS that would make class certification inappropriate.
Counsel for the CALIFORNIA LABOR SUBCLASS will vigorously
assert the claims of all CALIFORNIA LABOR SUBCLASS Members.

29. In addition to meeting the statutory prerequisites to a Class Action, this action is

properly maintained as a Class Action pursuant to Cal. Code of Civ. Proc. § 382, in that:

Without class certification and determination of declaratory, injunctive,

statutory and other legal questions within the class format, prosecution of

separate actions by individual members of the CALIFORNIA LABOR

SUBCLASS will create the risk of:

1) Inconsistent or varying adjudications with respect to individual
members of the CALIFORNIA LABOR SUBCLASS which would

15
CLASS ACTION COMPLAINT

 
we Mw

Oo of sb oO te

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

(b)

(c)

 

(ase 1:19-cv-00884-DAD-SKO Document 1-1 Filed 06/27/19 Page 17 of 40

establish incompatible standards of conduct for the parties
opposing the CALIFORNIA LABOR SUBCLASS; or,

2) Adjudication with respect to individual members of the
CALIFORNIA LABOR SUBCLASS which would as a practical
matter be dispositive of interests of the other members not party to
the adjudication or substantially impair or impede their ability to
protect their interests.

The parties opposing the CALIFORNIA LABOR SUBCLASS have acted
or refused to act on grounds generally applicable to the CALIFORNIA
LABOR SUBCLASS, making appropriate class-wide relief with respect
to the CALIFORNIA LABOR SUBCLASS as a whole in that the
DEFENDANT fails to pay these employees minimum wage compensation
as a result of DEFENDANT’s company wide illegal and deceptive pay
practices;
Common questions of law and fact exist as to the members of the
CALIFORNIA LABOR SUBCLASS, with respect to the practices and
violations of California Law as listed above, and predominate over any
question affecting only individual CALIFORNIA LABOR SUBCLASS
members, and a Class Action is superior to other available methods tor the
fair and efficient adjudication of the controversy, including consideration
of:

1) The interests of the members of the CALIFORNIA LABOR
SUBCLASS in individually controlling the prosecution or defense
of separate actions;

2) The extent and nature of any litigation concerning the controversy
already commenced by or against members of the CALIFORNIA
LABOR SUBCLASS;

16
CLASS ACTION COMPLAINT

 
La ND

Oo 7S SN DH Ww

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:19-cv-00884-DAD-SKO Document 1-1 Filed 06/27/19 Page 18 of 40

(a)

(b)

(c)

(d)

 

3) The desirability or undesirability of concentrating the litigation of
the claims in the particular forum;
4) The difficulties likely to be encountered in the management of a

Class Action; and,

5) The basis of DEFENDANT’s conduct towards PLAINTIFF and |

the CALIFORNIA LABOR SUBCLASS.

30. This Court should permit this action to be maintained as a Class Action pursuant
to Cal. Code of Civ. Proc. § 382 because:

The questions of law and fact common to the CALIFORNIA LABOR

SUBCLASS predominate over any question affecting only individual |

members;

A Class Action is superior to any other available method for the fair and |

efficient adjudication of the claims of the members of the CALIFORNIA
LABOR SUBCLASS because in the context of employment litigation a

substantial number of individual CALIFORNIA LABOR SUBCLASS |

members will avoid asscrting their rights individually out of fear of

retaliation or adverse impact on their employment,

The members of the CALIFORNIA LABOR SUBCLASS are so
numerous that it is impractical to bring all members of the CALIFORNIA
LABOR SUBCLASS before the Court;

PLAINTIFF, and the other CALIFORNIA LABOR SUBCLASS

members, will not be able to obtain effective and economic legal redress

unless the action is maintained as a Class Action;

There is a community of interest in obtaining appropriate legal and
equitable relief for the acts of unfair competition, statutory violations and
other improprieties, and in obtaining adequate compensation for the

damages and injuries which DEFENDANT’s actions have inflicted upon

17
CLASS ACTION COMPLAINT

 

 
Dw wf HN KO tw BP UYU

Pome ee SS

 

(f)

(g)

(h)

Case 1:19-cv-00884-DAD-SKO Document 1-1 Filed 06/27/19 Page 19 of 40

the CALIFORNIA LABOR SUBCLASS,

There is a community of interest in ensuring that the combined assets of |
DEFENDANT are sufficient to adequately compensate the members of
the CALIFORNIA LABOR SUBCLASS for the injuries sustained;
DEFENDANT has acted orrefused to act on grounds generally applicable
to the CALIFORNIA LABOR SUBCLASS, thereby making fina! class-
wide relief appropriate with respect to the CALIFORNIA LABOR
SUBCLASS as a whole;

The members of the CALIFORNIA LABOR SUBCLASS are readily
ascertainable from the business records of DEFENDANT. She
CALIFORNIA LABOR SUBCLASS consists of those members of the
CALIFORNIA CLASS who were subjected to the DEFENDANT’s
practices as described above during the CALIFORNIA LABOR
SUBCLASS PERIOD, and,

Class treatment provides manageable judicial treatment calculated to bring
a efficient and rapid conclusion to all litigation of all wage and hour
related claims arising out of the conduct of DEFENDANT as to the
members of the CALIFORNIA LABOR SUBCLASS.

3]. DEFENDANT maintains records from which the Court can ascertain and identify

by name and job title, each of DEFENDANT’s employees who have been systematically,

intentionally and uniformly subjected to DEFENDANT’s corporate policy, practices and

procedures as herein alleged. PLAINTIFF will seek leave to amend the complaint to include

any additional job titles of similarly situated employees when they have been identified.

JURISDICTION AND VENUE

32, This Court has jurisdiction over this Action pursuant to California Code of Civil

Procedure, Section 410.10 and California Business & Professions Code, Section 17203. This

18
CLASS ACTION COMPLAINT

 

 
—

oOo fo 4 DA FA B&B WY NH

BRO Sl

 

Case 1:19-cv-00884-DAD-SKO Document 1-1 Filed 06/27/19 Page 20 of 40

Action is brought as a Class Action on behalf of similarly situated employees of DEFENDANT
pursuant to California Code of Civil Procedure, Section 382.

33. Venue is proper in this Court pursuant to California Code of Crvil Procedure,
Sections 395 and 395.5, because DEFENDANT currently maintains and at all relevant times

maintained a place of business in this County and conducts substantial business in this County.

E SE I
For Unlawful, Unfair and Deceptive Business Practices
[Cal. Bus. And Prof. Code §§ 17200, ef seq.]
(By PLAINTIFF and the CALIFORNIA CLASS and Against All Defendants)

34, PLAINTIFF, and the other members of the CALIFORNIA CLASS, reallege and
incorporate by this reference, as though fully set forth herein, paragraphs | through 33 of this
Complaint.

35. DEFENDANT isa “person” as that term is defined under California Business &
Professions Code § 17021.

36. California Business & Professions Code §§ 17200, et seg. (the “UCL”) defines
unfair competition as a unlawful, unfair, or fraudulent business act or practice. Section
17203 authorizes injunctive, declaratory, and/or other equitable relief with respect to unfair
competition as follows:

Any person who engages, has engaged, or proposes to engage in unfair

competition may be enjoined in any court of competent jurisdiction. The court

may make such orders or judgments, including the appointment of a receiver, as

may be necessary to prevent the use or employment by any person of any practice

which constitutes unfair competition, as defined in this chapter, or as may be

SEEN ST ee reared by moans of suck wntair eonperition.
California Business & Professions Code § 17203.

37. By the conduct alleged hercin, DEFENDANT has engaged and continues to
engage in a business practice which violates California and Federal law, including but not
limited to, the applicable Industrial Wage Order(s), the California Code of Regulations, the
California Labor Code including Sections 204, 226.7, 512, 1194, 1197 and 1198, for which this

19
CLASS ACTION COMPLAINT

 

 
*

oO © SY AN A Be UN UL

Bm a

 

Case 1:19-cv-00884-DAD-SKO Document 1-1 Filed 06/27/19 Page 21 of 40

Court should issue declaratory and other equitable relief pursuant to Cal. Bus. & Prof. Code §
17203 as may be necessary to prevent and remedy the conduct held to constitute unfair
competition, including restitution of wages wrongfully withheld.

38. By the conduct alleged herein, DEFENDANT’s practices were unlawful and
unfair in that these practices violate public policy, were immoral, unethical, oppressive,
unscrupulous or substantially injurious to employees, and were without valid justification or
utility for which this Court should issue equitable and injunctive relief pursuant to Section
17203 of the California Business & Professions Code, including restitution of wages wrongfully
withheld.

39. By the conduct alleged herein, DEFENDANT’s practices were deceptive and
fraudulent in that DEFENDANT’s policy and practice failed to provide the required amount of
compensation for missed meal and rest breaks, and failed to adequately compensate
PLAINTIFF and CALIFORNIA CLASS Members for all non-production time, due to a
systematic business practice that cannot be justified, pursuant to the applicable Cal. Lab. Code,
and Industrial Welfare Commission requirements in violation of Cal. Bus. Code §§ 17200, et
seq., and for which this Court should issue injunctive and equitable relief, pursuant to Cal. Bus.
& Prof. Code § 17203, including restitution of wages wrongfully withheld. The work schedule
for PLAINTIFF and other CALIFORNIA CLASS Members was set by DEFENDANT.

40. By the conduct alleged herein, DEFENDANT’s practices were also unlawful,
unfair and deceptive in that DEFENDANT’s employment practices caused PLAINTIFF and the
other members of the CALIFORNIA CLASS to be underpaid during their employment with
DEFENDANT.

4]. By the conduct alleged herein, DEFENDANT’s practices were also unlawful,
unfair and deceptive in that DEFENDANT’s policies, practices and procedures failed to provide
all legally required meal and rest breaks to PLAINTIFF and the other members of the
CALIFORNIA CLASS as required by Cal. Lab. Code §§ 226.7 and 512.

42, Therefore, PLAINTIFF demands on behalf of himself and on behalf of each
CALIFORNIA CLASS Member, one (1) hour of pay for each workday in which an off-duty

20
CLASS ACTION COMPLAINT

 

 
Case 1:19-cv-00884-DAD-SKO Document 1-1 Filed 06/27/19 Page 22 of 40

—

o wow © SN DH WF BS WY

Bo meme
PNRRR RRR SSB AR AR ROK

 

meal period was not timely provided for each five (5) hours of work, and/or one (1) hour of pay
for each workday in which a second off-duty meal period was not timely provided for each ten |
(10) hours of work. |

43, PLAINTIFF further demands on behalf of himself and each member of the
CALIFORNIA LABOR SUB-CLASS, one (1) hour of pay for each workday in which a rest
period was not timely provided as required by law.

44. By and through the unlawful and unfair business practices described herein,
DEFENDANT has obtained valuable property, money and services from PLAINTIFF and the
other members of the CALIFORNIA CLASS, including earned minimum wages, and has
deprived them of valuable rights and benefits guaranteed by law and contract, all to the
detriment of these employees and to the bencfit of DEFENDANT so as to allow DEFENDANT
to unfairly compete against competitors who comply with the law.

45. _ All the acts described herein as violations of, among other things, the Industrial
Welfare Commission Wage Orders, the California Code of Regulations, and the California
Labor Code, were unlawful and in violation of public policy, were immoral, unethical,
oppressive and unscrupulous, were deceptive, and thereby constitute unlawful, unfair and
deceptive business practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq.

46. PLAINTIFF and the other members of the CA]. IFORNIA CLASS are entitled to,
and do, seek such relief as may be necessary to restore to them the money and property which |
DEFENDANT has acquired, or of which PLAINTIFF and the other members of the
CALIFORNIA CLASS have been deprived, by means of the above described unlawful and
unfair business practices, including earned but unpaid wages for all time worked.

47, PLAINTIFF and the other members of the CALIFORNIA CLASS are further
entitled to, and do, seek a declaration that the described business practices are unlawful, unfair
and deceptive, and that injunctive relief should be issued restraining DEFENDANT from
engaging in any unlawful and unfair business practices in the future.

48. PLAINTIFF and the other members of the CALIFORNIA CLASS have no plain,
speedy and/or adequate remedy at law that will end the unlawful and unfair business practices

21
CLASS ACTION COMPLAINT

 
w MN

ww oF nN DA WV &

10
11

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:19-cv-00884-DAD-SKO Document 1-1 Filed 06/27/19 Page 23 of 40

of DEFENDANT. Further, the practices herein alleged presently continue to occur unabated.
As aresult of the unlawful and unfair business practices described herein, PLAINTTFF and the
other members of the CALIFORNIA CLASS have suffered and will continue to suffer
imeparable legal and economic harm unless DEFENDANT is restrained from continuing to

engage in these unlawful and unfair business practices.

SECOND CAUSE OF ACTION
For Failure To Pay Minimum Wages
(Cal. Lab. Cade §§ 1194, 1197 and 1197.1}
(By PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS
and Against All Defendants)

49. PLAINTIFF, and the other members of the CALIFORNIA LABOR SUB-
CLASS, reallege and incorporate by this reference, as though fully set forth herein, paragraphs
) through 48 of this Complaint.

50. PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CI.ASS
bring a claim for DEFENDANT’s willful and intentional violations of the California Labor
Code and the Industrial Welfare Commission requirements for DEFENDANT’s failure to
accurately calculate and pay minimum wages to PLAINTIFF and CALIFORNIA CLASS
Members.

51. Pursuant to Cal. Lab. Code § 204, other applicable laws and regulations, and
public policy, an employer must timely pay its employees for all hours worked.

52, Cal. Lab. Code § 1197 provides the minimum wage for employees fixed by the
commission is the minimum wage to be paid to employees, and the payment ofa less wage than
the minimum so fixed in unlawful.

53. Cal. Lab. Code § 1194 establishes an employee’s right to recover unpaid wages,
including minimum wage compensation and interest thereon, together with the costs of suit.

54. DEFENDANT maintained a uniform wage practice of paying PLAINTIFF and
the other members of the CALIFORNIA LABOR SUB-CLASS without regard to the correct

22
CLASS ACTION COMPLAINT

 

 
9D oOo YF A WwW & WH WH

Bee a
PNeRRRE RSP BSGEeDW Aa EE NH =

 

Case 1:19-cv-00884-DAD-SKO Document 1-1 Filed 06/27/19 Page 24 of 40

amount of time they worked, including time spent engaging in non-driving related tasks. As
set forth herein, DEFENDANT’s uniform policy and practice was to unlawfully and
intentionally deny timely payment of wages due to PLAINTIFF and the other members of the
CALIFORNIA LABOR SUB-CLASS.

55. DEFENDANT’s uniform pattern of unlawful wage and hour practices manifested,
without limitation, applicable to the CALIFORNIA LABOR SUB-CLASS as a whole, as a
result of implementing a uniform policy and practice that denied accurate Compensation to
PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS in regards to
minimum wage pay.

56. In committing these violations of the California Labor Code, DEFENDANT
inaccurately calculates the correct time worked and consequently underpaid the actual time
worked by PLAINTIFF and other members of the CALIFORNIA LABOR SUB-CLASS.
DEFENDANT acted in an illegal attempt to avoid the payment of all earned wages, and other
benefits in violation of the California Labor Code, the Industrial Welfare Commission
requirements and other applicable laws and regulations.

$7.  Asadirect result ofp DEFENDANT’s unlawful wage practices as alleged herein,
the PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS did not
receive the correct minimum wage compensation for their time worked for DEFENDANT.

58. During the CALIFORNIA LABOR SUB-CLASS PERIOD, PLAINTIFF and the
other members of the CALIFORNIA LABOR SUB-CI.ASS were paid less for time worked that
they were entitled to, constituting a failure to pay all earned wages.

59. By virtue of DEFENDANT’s unlawful failure to accurately pay all earned
compensation to PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-
CLASS for the true time they worked, PLAINTIFF and the other members of the
CALIFORNIA LABOR SUB-CLASS have suffered and will continue to suffer an economic
injury in amounts which are presently unknown to them and which will be ascertained
according to proof at trial.

60. DEFENDANT knew or should have known that PLAINTIFF and the other

23
CLASS ACTION COMPLAINT

 

 
Case 1:19-cv-00884-DAD-SKO Document 1-1 Filed 06/27/19 Page 25 of 40

& tw bh

Oo wo st Gv ta

10
1]
12

13°

14
15
16
17
18
9
20
21
22
23
24
25
26
27
28

 

members of the CALIFORNIA LABOR SUB-CLASS were under compensated for their time
worked, DEFENDANT systematically elected, either through intentional malfeasance or gross
nonfeasance, to not pay employees for their labor as a matter of uniform company policy,
practice and procedure, and DEFENDANT perpetrated this systematic scheme by refusing to
pay PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS the
correct minimum wages for their time worked.

61. Inperforming the acts and practices herein alleged in violation of California labor
laws, and refusing to compensate the members of the CALIFORNIA LABOR SUB-CLASS for
all time worked and provide them with the requisite compensation, DEFENDANT acted and
continues to act intentionally, oppressively, and maliciously toward PLATNTIFF and the other
members of the CALIFORNIA LABOR SUB-CLASS with a conscious of and utter disregard
for their legal rights, or the consequences to them, and with the despicable intent of depriving
them of their property and legai rights, and otherwise causing them injury in order to increase
company profits at the expense of these employees.

62. PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS
therefore request recovery of all unpaid wages, according to proof, interest, statutory costs, as
well as the assessment of any statutory penalties against DEFENDANT, in a sum as provided
by the California Labor Code and/or other applicable statutes. To the extent minimum wage
compensation is determined to be owed to the CALTFORNIA LABOR SUB-CI.ASS Members
who have terminated their employment, DEFENDANT’s conduct also violates Labor Code §§
201 and/or 202, and therefore these individuals are also be entitled to waiting time penalties
under Cal. Lab. Code § 203, which penalties are sought herein on behalf of these
CALIFORNIA LABOR SUB-CLASS Members. DEFENDANT’s conduct as alleged herein
was willful, intentional and not in good faith. Further, the PLAINTIFF and other
CALIFORNIA LABOR SUB-CLASS Members are entitled to seek and recover statutory costs.
Mf
tif

24
CLASS ACTION COMPLAINT

 
Case 1:19-cv-00884-DAD-SKO Document 1-1 Filed 06/27/19 Page 26 of 40

2 “3 CR BAe FB BS BOO

emt
BRRRRREKRE SBGEeBe BABE BSH HS

 

CAUS CTION
For Failure to Provide Accurate Itemized Statements
[Cal. Lab. Code § 226]
(By PLAINTIFF and the CALIFORNIA LABOR SUBCLASS
and Against All Defendants)
63. PLAINTIFF, and the other members of the CALIFORNIA LABOR SUBCLASS.

reallege and incorporate by this reference, as though fully set forth herein, paragraphs 1 through
62 of this Complaint.

64. Cal. Labor Code § 226(a) provides that an employer must furnish employees with

an “accurate itemized statement in writing showing:

(1) gross wages earned,

(2) total hours worked by the employee, except for any employee whose compensation
is solely based on a salary and who is exempt from payment of overtime under
subdivision (a) of Section 515 or any applicable order of the Industrial Welfare
Commission,

(3) the number of piece-rate units earned and any applicable piece rate if the employee
is paid on a piece-rate basis,

(4) all deductions, provided that all deductions made on written orders of the employee
may be aggregated and shown as one item,

(5) net wages earned,

(6) the inclusive dates of the period for which the employee is paid,

(7) the name of the employee and his or her social security number, except that by
January 1, 2008, only the last four digits of his or her social security number or an
employee identification number other than a social security number may be shown on
the itemized statement,

(8) the name and address of the legal entity that is the employer, and

(9) all applicable hourly rates in effect during the pay period and the corresponding
number of hours worked at each hourly rate by the employee.”

25
CLASS ACTION COMPLAINT

 
> Ww WN

Oo oF ~2 ch LA

10
Ik
12
13
14
15
16
17
i3
19
20
21
22
23
24
25
26
27
28

 

Case 1:19-cv-00884-DAD-SKO Document 1-1 Filed 06/27/19 Page 27 of 40

65, From time to time, DEFENDANT violated Labor Code § 226(a), in that
DEFENDANT failed to properly and accurately itemize the gross wages earned, the net wagcs
earned, and all applicable hourly rates in effect during the pay period and the corresponding
amount of time worked at each hourly rate by the employee. DEFENDANT failed to provide
PLAINTIFF and the other members of the CALIFORNIA CLASS with complete and accurate
wage statements which failed to show, among other things, the correct minimum wages for time
worked, and allocation of lawfully required, paid, and off-duty rest periods. Cal. Lab. Code §
226 provides that every employer shall furnish each of his or her employees with an accurate
itemized wage statement in writing showing, among other things, gross wages earned and all
applicable hourly rates in effect during the pay period and the corresponding amount of time
worked at each hourly rate. As a result, DEFENDANT provided PLAINTIFF and the other
members of the CALIFORNIA CLASS with wage statements which violated Cal. Lab. Code
§ 226.

66. DEFENDANT knowingly and intentionally failed to comply with Labor Code §
22.6(a), causing damages to PLAINTIFF, and the other members of the CALIFORNIA LABOR
SUBCLASS. These damages include, but are not limited to, costs expended calculating the true
time worked and the amount of employment taxes which were not properly paid to state and
federal tax authorities. These damages are difficult to estimate. Therefore, PLAINTIIT, and
the other members of the CALIFORNIA LABOR SUBCLASS may recover liquidated damages
of $50.00 for the initial pay period in which the violation occurred, and $100.00 for cach
violation in subsequent pay period pursuant to Labor Code § 226, in an amount according to
proof at the time of trial (but in no event more than $4,000.00 for PLAINTIFF and each
respective member of the CALIFORNIA LABOR SUBCLASS herein).
if
iif
Ht
Mf
A

26
CLASS ACTION COMPLAINT

 

 
—_

wo oo YN HA WH & WH NH

Besa SS ee lal
BRR RRRB FS FB A DBRS H = S

Case 1:19-cv-00884-DAD-SKO Document 1-1 Filed 06/27/19 Page 28 of 40

FOURTH CAUSE OF ACTION
For Failure to Pay Wages When Duce
[ Cal. Lab. Code §§ 201, 202, 203}
(By PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS
and Against All Defendants)

67. PLAINTIFF, and the other members of the CALIFORNIA LABOR SUB-CLASS,
reallege and incorporate by reference, as though fully set forth herein, paragraphs 1 through 66
of this Complaint.

68. Cal. Lab. Code § 200 provides, in relevant part, that:

As used in this article:

(a) "Wages" includes all amounts for labor performed by employees of every
description, whether the amount is fixed or ascertained by the standard of
time, task, piece, Commission basis, or other method of calculation.

(b) "Labor" includes labor, work, or service whether rendered or performed
under contract, subcontract, partnership, station plan, or other agreement if
the labor to be paid for is performed personally by the person demanding

payment.

69. Cal. Lab. Code § 20] provides, in relevant part, “that If an employer discharges
an employee, the wages earned and unpaid at the time of discharge are due and payable
immediately.”

70. Cal. Lab. Code § 202 provides, in relevant part, that:

Ifan employee not having a written contract for a definile period quits his or
her employment, his or her wages shall become due an pa able not later
than 72 hours thereafter, unless the employee has given 72 hours previous
notice of his or her intention to quit, in which case the employee is entitled
to his or her wages at the time of quitting. Notwithstanding any other
provision of law, an employee who quits without providing a 72-hour notice
shall be entitled to receive payment by mail if he or she so requests and
designates a mailing address. The date of the mailing shal! constitute the date
of payment for purposes of the requirement to provide payment within 72
hours of the notice of quitting.

91. There wasno definite term in PLAINTIFF’s or any CALIFORNIA LABOR SUB-
CLASS Members’ employment contract.

72. Cal. Lab. Code § 203 provides, in relevant part, that:

If an employer willfully fails to pay, without abatement or reduction, in

accordance with Sections 201, 201.5, 202, and 205.5, any wages of an

employee who is discharged or who quits, the wages of the employee shall

27
CLASS ACTION COMPLAINT

 

 

 
Lae

oO co sw DH WH

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:19-cv-00884-DAD-SKO Document 1-1 Filed 06/27/19 Page 29 of 40

1

 

continue as a penalty from the due date thereof at the same rate until paid or
until an action therefor is commenced; but the wages shall not continue for
more than 30 days.

73. Theemployment of PLAINTIFF and many CALIFORNIA LABOR SUB-CLASS
Members has terminated and DEFENDANT has not tendered payment of all wages owed as
required by law.

74. Therefore, as provided by Cal Lab. Code § 203, on behalf of himself and the
members of the CALIFORNIA LABOR SUB-CLASS whose employment has terminated and
who have not been fully paid their wages due to them, PLAINTIFF demands thirty days of pay
as penalty for not paying all wages due at time of termination for all employees who terminated
employment during the CALIFORNIA LABOR SUB-CLASS PERIOD and demands an

accounting and payment of all wages due, plus interest and statutory costs as allowed by law.

PRAYER FOR RELIEF
WHEREFORE, PLAINTIFF prays for judgment against each Defendant, jointly and
severally, as follows:
1. On behalf of the CALIFORNIA CLASS:

A) That the Court certify the First Cause of Action asserted by the CALIFORNIA
CLASS as a Class Action pursuant to Cal. Code of Civ. Proc. § 382;

B) Anorder requiring DEFENDANT to correctly calculate and pay all wages and
all sums unlawfully withheld from compensation due to PLAINTIFF and the
other members of the CALIFORNIA CLASS;

C)  Disgorgement of DEFENDANT’ ill-gotten gains into a fluid fund for restitution
of the sums incidental to DEFENDANT’s violations due to PLAINTIFF and to
the other members of the CALIFORNIA CLASS according to proof; and,

D)  Anorder temporarily, preliminarily and permanently enjoining and restraining
DEFENDANT from engaging in similar unlawful conduct as set forth herein.

2. On behalf of the CALIFORNIA LABOR SUBCLASS:
A) That the Court certify the Second, Third and Fourth Causes of Action asserted by

28
CLASS ACTION COMPLAINT

 

 

 
Oo wo “SO Uw BP OW WH

eR am ee
BNRRRBRBRHBS SRA DARE YH NH |=

Case 1:19-cv-00884-DAD-SKO Document 1-1 Filed 06/27/19 Page 30 of 40

B)

C)

D)

A)
B)
C)

 

the CALIFORNIA LABOR SUBCLASS as a class action pursuant to Cal. Code
of Civ. Proc. § 382;

Compensatory damages, according to proof at trial, including compensatory
damages for minimum compensation due PLAINTIFF and the other members of |
the CALIFORNIA LABOR SUBCLASS, during the applicable CALIFORNIA |
LABOR SUBCLASS PERIOD plus interest thereon at the statutory rate;
The greater of all actual damages or fifty dollars ($50) for the initial pay period |
in which a violation occurs and one hundred dollars ($100) per each member of
the CALIFORNIA LABOR SUBCLASS for each violation in a subsequent pay
period, not exceeding an aggregate penalty of four thousand dollars ($4,000) for
PLAINTIFF and each respective member of the CALIFORNIA LABOR
SUBCLASS , and an award of costs for violation of Cal. Lab. Code § 226;

The wages of all terminated employees in the CALIFORNIA LABOR
SUB-CLASS as a penalty from the due date thereof at the same rate until paid or

until an action therefore is commenced, in accordance with Cal. Lab. Code § 203.

3, On all claims:

An award of interest, including prejudgment interest at the legal rate;
Such other and further relief as the Court deems just and equitable; and,
An award of penalties, attorneys’ fees and cost of suit, as allowable under the
law, including, but not limited to, pursuant to Cal. Labor Code §218.5, and/or
§226, §1194.

Dated: May 6, 2016 BLUMENTHAL, NORDREHAUG & BHOWMIK

By:
y Norman B. Blumenthal
Attomeys for Plaintiff

29
CLASS ACTION COMPLAINT

 
oOo © SN DA A Se BY Rl

ee el
PNR RR BSP BSae BFA EBE HRA S

Case 1:19-cv-00884-DAD-SKO Document 1-1 Filed 06/27/19 Page 31 of 40

DEMAND FOR JURY TRIAL
PLAINTIFF demands jury trial on issues triable to a jury.

Dated: May 6, 2016 BLUMENTHAL, NORDREHAUG & BHOWMIK

By:

Norman B. Blumenthal
Attorneys for Plaintiff

 

KAD\Dropbon\Pending Litigntion\ Trius Trucking - Mondtian\p-Complain-FINAL.wod

30
CLASS ACTION COMPLAINT

 

 

 

 
Dm fo aT BD rn & WwW WH fF

wm N WN MP HB RN RO eS SO UL LUD
o 2 A vA KR Go HB KF Ss oO wm HD RH HK RF YW HY - ©

UITTLER MENDELEON, PC.
$200 North Pam Averwe
Sute 302
Fresno, CA 93704.2225
S5G2ELTSOO

Case 1:19-cv-00884-DAD-SKO Document 1-1 Filed 06/27/19 Page 32 of 40

MATTHEW E. FARMER, Bar No. 190484
IRENE V. FITZGERALD, Bar No. 266949
LITTLER MENDELSON, P.C.

$200 North Palm Avenue
Suite 302
Fresno, CA 7 oaa 0
elephone: 59.244.750
FaxNo.: 559.244.7525 E-FILED
7/21{2016
Attorneys for Defendant FRESNO COUNTY SUPERIOR COUR

TRIUS TRUCKING, INC., a California Corporation By: |. Herrera, Deputy

SUPERIOR COURT OF CALIFORNIA
COUNTY OF FRESNO

AUGUSTUS MONDRIAN, an individual, Case No. 16CECG01501
on behalf of himself, and on behaif of ail
persons similarly situated, ANSWER TO CLASS ACTION
COMPLAINT
Plaintiff,
ASSIGNED FOR ALL PURPOSES TO JUDGE
v. KRISTI C. KAPETAN
TRIUS TRUCKING, INC., a California
Corporation; and Does | through 50, Trial Date: TBD
Inclusive, Complaint Filed: May 10, 2016
Defendant.

 

 

Defendant TRIUS TRUCKING, INC., a California Corporation (“Defendant”),
hereby answers the Complaint of Plaintiff AUGUSTUS MONDRIAN;; individually, and on behalf of
other members of the general public similarly situated (‘Plaintiff’) pursuant to Code of Civil
Procedure Section 431.30(b), as follows:

GENERAL DENIAL

Defendant denies each and every, all and singular, of the allegations contained in the
Complaint, conjunctively and disjunctively, and further denies that Plaintiff Augustus Mondrian, or
any purported plaintiff class member (collectively “Plaintiff”) sustained any damages in the sums
alleged, or any other sum, or at all, and further generally and specifically denies that Plaintiff is

entitled to any relief whatsoever.

 

 

 

ANSWER TO CLASS ACTION COMPLAINT

'T
wo co DT DA Ww FF WY LP

me NYoY YP RP NYP SERRE BRE GBH SS
ao nN BN UF Ee BH = © Oo oO ~2ZW BH ww BF WH NH | S&S

LITTLER MENDELEON, P.C,
6200 North Palm Avenue
Sule D2
Fretno, CA $3704,2225
659.244.7500

Case 1:19-cv-00884-DAD-SKO Document 1-1 Filed 06/27/19 Page 33 of 40

Defendant asserts the following affirmative and other defenses, which it designates,
collectively, as “Affirmative or Other Defenses.” Defendant's designation of its defenses as
“affirmative or other defense” is not intended in any way to alter the burden of proof held by
Plaintiff.

AFFIRMATIVE OR OTHER DEFENSES
FIRST AFFIRMATIVE OR OTHER DEFENSE
1, Defendant alleges that neither the Complaint nor any cause of action set forth therein

state facts sufficient to constitute a cause of action against Defendant upon which relief can be

 

granted.
SECOND AFFIRMATIVE OR OTHER DEFENSE
2. The Complaint and each cause of action set forth therein are barred by the doctrine of |
waiver.
THIRD AFFIRMATIVE OR OTHER DEFENSE
3. The Complaint and each cause of action set forth therein are barred by the doctrine of
estoppel.

FOURTH AFFIRMATIVE OR OTHER DEFENSE
4. The Complaint and each cause of action set forth therein are barred by the doctrine of

laches.
FIFTH AFFIRMATIVE OR OTHER DEFENSE

 

5. The Complaint and each cause of action set forth therein are barred by the doctrine of

consent.

SIXTH AFFIRMATIVE OR OTHER DEFENSE

 

6, Defendant alleges that the named Plaintiff lacks standing to assert the claims set forth

in the Complaint.
SEVENTH AFFIRMATIVE OR OTHER DEFENSE
7. Defendant alleges that Plaintiff's Complaint, and each cause of action therein, fails to |

state a cognizable class under Section 382 of the California Rules of Civil Procedure, Rule 23 of the

Federal Rules of Civil Procedure, or any other applicable rule or law regulating the maintenance of
2.

 

 

ANSWER TO CLASS ACTION COMPLAINT

 
wo fo ~7F DA Ww & W Hw =

we NN HH N BN NH Se Se Se SEO SEO SEO ESO Ell
A fs © ND = S&S Bo CO DH RH B WY YD —- OS

Case 1:19-cv-00884-DAD-SKO Document 1-1 Filed 06/27/19 Page 34 of 40

class actions, in that Plaintiff fails to establish the requisite superiority, numerosity, commonality,
typicality of claims and defenses, fails to establish his representative status and/or standing, and
because the alleged putative group Plaintiff purports to represent are matters in which individual
questions dominate and thus are not appropriate for class treatment.
EIGHTH AFFIRMATIVE OR OTHER DEFENSE
8. Defendant alleges that the named Plaintiff is not an adequate representative of, and
has conflicting interests with, the alleged class and subclasses he seeks to represent.
NINTH AFFIRMATIVE OR OTHER DEFENSE
9. Defendant alleges that certification of a class or subclasses, and/or prosecution of
Plaintiff's claims as a collective action, as applied to the facts and circumstances of this case, would
constitute a denial of Defendant's due process rights under the United States and California
Constitutions.

TENTH AFFIRMATIVE OR OTHER DEFENSE

 

10. Defendant alleges that even assuming Plaintiff, and/or any member of the putative
class he purports to represent, were not provided with a proper itemized statement of wages and
deductions, which Defendant denies, they are not entitled to recover damages or penalties, because
Defendant's alleged failure was a good faith error and not “knowing and intentional”.

ELEVENTH AFFIRMATIVE OR OTHER DEFENSE

11. Defendant alleges that Plaintiffs claim for penalties against Defendant is barred,
because there is a bona fide good faith dispute as to whether and in what amount any compensation
is due to Plaintiff, or any of the putative class.

TWELFTH AFFIRMATIVE OR OTHER DEFENSE

 

12. Defendant alleges that the Complaint and each cause of action set forth therein cannot
be maintained against Defendant, because the principles of faimess and equity operate to bar the
imposition of waiting time penalties under Labor Code section 203.

HTf
fil

fff
3.

 

 

ANSWER TO CLASS ACTION COMPLAINT

|

{

 

 
Oo co ~~ A Tr fF W LH =

BS N N NN Ne BR YS eS OS lll
A ® © NH = 8 © oOo DID AN UW BF WY WHY | OS

Case 1:19-cv-00884-DAD-SKO Document 1-1 Filed 06/27/19 Page 35 of 40

THIRTEENTH AFFIRMATIVE OR OTHER DEFENSE

 

13. Defendant alleges that Business and Professions Code section 17200 ef seg. is
unconstitutionally vague and overbroad, and the manner in which Plaintiff alleges that said statute
applies to Defendant's business practices constitutes a violation of Defendant's constitutional right to
due process.

FOURTEENTH AFFIRMATIVE OR OTHER DEFENSE

 

14. Defendant alleges that in the event damages, injuries and/or losses were suffered by
Plaintiff, or any of the putative class, which Defendant denies, such damages, injuries and/or losses
resulted from the negligence of parties, persons and/or entities other than Defendant, and the liability
of Defendant, if any, is limited in direct proportion to the percentage of fault actually attributable to
Defendant.

FIFTEENTH AFFIRMATIVE OR OTHER DEFENSE

 

15. Defendant alleges that the Complaint and each cause of action set forth therein are
barred because Plaintiff failed to timely and completely exhaust the requisite administrative and/or
contractual remedies available to him prior to commencing this action.

SIXTEENTH AFFIRMATIVE OR OTHER DEFENSE

 

16. Defendant alleges that the Complaint and each cause of action set forth therein cannot
be maintained because, without admitting that any violation took place, Defendant alleges that any
violation of the California Labor Code and/or of any order of the Industrial Welfare Commission
was an act or omission made in good faith, and that Defendant, in any participation in such acts, had
reasonable grounds for believing that the act or omission was not a violation of the Labor Code
and/or any order of the Industrial Welfare Commission,

SEVENTEENTH AFFIRMATIVE OR OTHER DEFENSE

17. Defendant alleges that some or all of the members of the putative class may be bound

by valid arbitration agreements containing enforceable class action waivers.
EIGHTEENTH AFFIRMATIVE OR OTHER DEFENSE
18. Defendant alleges that Plaintiff has failed to exercise reasonable care to mitigate his

damages, if any were suffered.
4.

 

 

ANSWER TO CLASS ACTION COMPLAINT

 
Oo © YN DA ww FS WY NH

we ow oN OM ON ON UN OD ON SF Se Se See lS Uh UL LULU
oo a A A £-& |!) SB S| So tO ete OH ORO RR YON SE OS

LTTLER MENDELSON, F.C.
6200 North Palm Avenue
Sule M2
Fromm, CA §3704.2225
589.244 7500

Case 1:19-cv-00884-DAD-SKO Document 1-1 Filed 06/27/19 Page 36 of 40

NINETEENTH AFFIRMATIVE OR OTHER DEFENSE
19. Defendant alleges that each purported cause of action and the penalties sought are
barred, in whole or in part, by the applicable statutes of limitation, including but not limited to Labor
Code section 203, Code of Civil Procedure sections 337, 338(a), 339, 340(a) and (b), and 343, and/or |
Business & Professions Code section 17208.

TWENTIETH AFFIRMATIVE OR OTHER DEFENSE

 

20. Defendant alleges that if Plaintiff, or any of the putative class, suffered any damages,
which Defendant denies, such damages were proximately or legally caused by the misconduct of
Plaintiff, or putative class members, and, accordingly, without admitting that Plaintiff is entitled to
any recovery, Defendant alleges that any recovery to which Plaintiff might be entitled must be
reduced by reason of this contributory negligence.

TWENTY FIRST AFFIRMATIVE OR OTHER DEFENSE

21. Defendant alleges that if Plaintiff suffered any damages that were proximately or
legally caused by the actions of Defendant's employees, which Defendant denies, such actions were
committed outside the course and scope of such employees’ employment and were not authorized,
adopted or ratified by Defendant and/or Defendant did not know of nor should it have known of such |
conduct.

TWENTY SECOND AFFIRMATIVE OR OTHER DEFENSE
22. Defendant alleges that Plaintiffs claims are barred by his own breach of the duties
owed to Defendant under California Labor Code sections 2854-2859.
TWENTY THIRD AFFIRMATIVE OR OTHER DEFENSE
23. Defendant alleges that Plaintiff's claims are barred by the doctrine of accord and
satisfaction.
TWENTY FOURTH AFFIRMATIVE OR OTHER DEFENSE
24. Defendant alleges that Plaintiff or any putative class member waived their meal
period for any day in which their total work period was no more than six hours and, to the extent that
the total work period was between ten and twelve hours, they waived their second meal period and

did not waive their first meal period.
3.

 

 

ANSWER TO CLASS ACTION COMPLAINT

 
Oo fo SI HA WA Ff YW LY &

ww N NM NM ON NO ON ON ON Se BF Fe Se SK SE SS DODUmlUms

LITTLER MENDELEON, PC.
‘5200 North Pain Avene
SubeX2
Frome, CA $2704,2225
550.244.7500

Case 1:19-cv-00884-DAD-SKO Document 1-1 Filed 06/27/19 Page 37 of 40

TWENTY FIFTH AFFIRMATIVE OR OTHER DEFENSE
25. Defendant alleges that Plaintiff's claims are barred by the doctrine of avoidable |
consequences, because Defendant took reasonable steps to fully comply with the law, but Plaintiff, |
and the members of putative class he purports to represent, unreasonably failed to follow
Defendant's policies and practices and failed to use the preventative and corrective opportunities
provided to them by Defendant.
TWENTY SIXTH AFFIRMATIVE OR OTHER DEFENSE
26. Defendant alleges that Plaintiff personally suffered no cognizable injury under
California’s Unfair Competition Law and therefore lacks standing to pursue a representative action.
TWENTY SEVENTH AFFIRMATIVE OR OTHER DEFENSE
27. Defendant alleges that Plaintiff fail to properly state a claim for prejudgment interest,
as the damages claimed are not sufficiently certain to support an award of prejudgment interest.
TWENTY EIGHTH AFFIRMATIVE OR OTHER DEFENSE
28. Defendant alleges that any recovery to which Plaintiff and/or members of the putative
class might otherwise be entitled must be offset by any benefits and/or other monies that Plaintiff
and/or members of the putative class have received or will receive, whether through employment,
contract, disability insurance, unemployment insurance, workers’ compensation or otherwise.
TWENTY NINTH AFFIRMATIVE OR OTHER DEFENSE
29, Defendant alleges that if Plaintiff or any putative class member “worked” hours for
which compensation was not paid, Defendant had no knowledge nor reason to know of such “work”
and such “work” was undertaken without the consent or permission of Defendant.
THIRTIETH AFFIRMATIVE OR OTHER DEFENSE
30. Defendant alleges that the time Plaintiff, and every member of the putative class. he
purports to represent, spent on preliminary or postliminary activities, work time, overtime, standby
or an interruption during a meal or rest period for which compensation was otherwise due but was
not paid, which Defendant denies, was de minimis such that no compensation is owed.

Ml

iti
6,

 

 

 

ANSWER TO CLASS ACTION COMPLAINT
wo om DY A A & Ww WH

ww BP Mw NN Nt SP OO SO SE Ell LULL
A Ff WwW NH Sg So Oo Oo OS DH OE HUES SO

Case 1:19-cv-00884-DAD-SKO Document 1-1 Filed 06/27/19 Page 38 of 40

THIRTY FIRST AFFIRMATIVE OR OTHER DEFENSE

31. Defendant alleges that Plaintiff and the proposed class members’ state law claims are
preempted by application of exclusive Federal law and related remedies including but not limited to
those of the Fair Labor Standards Act and the laws and regulations related to the Department of
Transportation.

THIRTY SECOND AFFIRMATIVE OR OTHER DEFENSE

 

32. Defendant alleges that, assuming Plaintiff or members of the proposed class are

entitled to any recovery, Defendant is entitled to a credit or set off.
THIRTY THIRD AFFIRMATIVE OR OTHER DEFENSE

33. Defendant alleges that the time Plaintiff and the putative class members spend
performing any task for the Plaintiff and putative class members’ own convenience is not
compensable because the time spent was for the Plaintiff and putative class members’ own
convenience,

THIRTY FOURTH AFFIRMATIVE OR OTHER DEFENSE

34. Defendant alleges that it does not presently know all of the facts respecting the
conduct of Plaintiff sufficient to allow it to state all affirmative defenses at this time. Defendant is |
informed and believes, however, that further investigation and discovery will reveal that it may have
additional affirmative defenses available of which they are not fully aware at the present time.
Defendant reserves the right to amend this Answer to assert said additional affirmative defenses

should it later discover facts demonstrating the existence and applicability of same.

THIRTY FIFTH AFFIRMATIVE OR OTHER DEFENSE

 

35, Defendant alleges that Plaintiff and/or putative class members may be exempt from

overtime.

THIRTY SIXTH AFFIRMATIVE OR OTHER DEFENSE

 

36. Some or all of the damages and/or penalties sought by Plaintiff and/or the putative
class are not recoverable based upon compliance with the safe harbor provision of Labor Code
section 226.2.

lil
7.

 

 

ANSWER TO CLASS ACTION COMPLAINT

 
Oo of NY A Ww & WW NN

oo aw aA tf fk Ow NSN OS SO we OD KH HR FF YW NK SS

LITTLER MEHDELSON, F.C.
6260 North Palm Avenue
Suite 02
Fresno, CA 837042725
SERRA TBO

Case 1:19-cv-00884-DAD-SKO Document 1-1 Filed 06/27/19 Page 39 of 40

THIRTY SEVENTH AFFIRMATIVE OR OTHER DEFENSE
37. Any failure to accurately determine the total amount of Plaintiff and/or putative class

members’ compensable time was a good faith error.

WHEREFORE, Defendant prays as follows:

1. That Plaintiff and/or the putative class take nothing by this action;

2. That judgment be entered in the Defendant's favor;

3. That Defendant recovers its attorney’s fees and costs of suit in accordance
with Labor Code section 218.5; and

4, That the Court grant such other and further relief as it deems appropriate.

Dated: July 21, 2016

 

 

T. UCKING, INC., A CALIFORNIA
CORPORATION

Firmwide:140967175.1 089740.100L

8.

 

 

ANSWER TO CLASS ACTION COMPLAINT

 
Oo fo 4S AN AH Se OW Ul

NY BN NH BD KH NN NR RD NR ee elle
o ny) KN A BH UK Uc OlUlUlUCOUllUOUNUNUCUMAULUlUMhGONYO HCD

LITTLER MENDELSON, P.C.
5200 North Pain Avenue

Suis 2
Freene, CA 937042225
BSA. 244.70

Case 1:19-cv-00884-DAD-SKO Document 1-1 Filed 06/27/19 Page 40 of 40

PROOF OF SERVICE

I am a resident of the State of California, over the age of eighteen years, and not a
Pp to the within action. My business address is 5200 North Palm Avenue, Suite 302, Fresno,
California 93704,2225. On July 21, 2016, I served the within document(s):

ANSWER TO CLASS ACTION COMPLAINT

[3<} By United States mail. I enclosed the documents in a sealed envelope or
package addressed to the persons at the addresses below and (specify one):

deposited the sealed envelope with the United States Postal Service, with the
postage fully prepaid.

[x] placed the envelope for collection and mailing, following our ordinary
business practices. I am readily familiar with this business's practice for
collecting and processing correspondence for mailing. On the same day that
correspondence is placed for collection and mailing, it is deposited in the
ordinary course of business with the United States Postal Service, in a sealed
envelope with postage fully prepaid.

I am a resident or employed in the county where the mailing occurred. The
envelope or package was placed in the mail at: Fresno, California.

Norman B. Blumenthal, Esq. Telephone: (858) 551-1223
BLUMENTHAL, NORDREHAUG & Facsimile: (858) 551-1232
BHOWMIK

2255 Calle Clara

La Jolla, CA 92037

I am readily familiar with the firm's practice of collection and processing
correspondence for mailing and for shipping via overnight delivery service. Under that practice it
would be deposited with the U.S. Postal Service or if an overnight delivery service shipment,
deposited in an overnight delivery service pick-up box or office on the same day with postage or fees
thereon fully prepaid in the ordinary course of business.

I declare under penalty of perjury under the laws of the State of California that the
above is true and correct. Executed on July 21, 2016,-at Fresno, California.

Ll \ >

~ Camile Manning

 

Pirmwide:141407493, 1 999999.6070

 

 

PROOF OF SERVICE

 
